ICJ_120_TerritorialDispute-CaribbeanSea_NIC_HND_2007-10-08_JUD_01_ME_05_EN.txt. 827




            DECLARATION OF JUDGE AD HOC GAJA



   While I am in agreement with the rest of the operative part of the Judg-
ment and with most of the reasons given, I do not share the view that
maritime areas lying south of the 14° 59.8′ N parallel should be attributed
to Honduras as part of its territorial sea.
   According to Article 3 of the United Nations Convention on the Law
of the Sea (UNCLOS), “[e]very State has the right to establish the
breadth of its territorial sea up to a limit not exceeding 12 nautical
miles”. While Honduras has generally exercised this right to a full extent,
it has constantly considered that the territorial sea pertaining to the cays
in the Media Luna group does not extend in a southerly direction beyond
the 14° 59.8′ N parallel. This is a choice that a State is perfectly entitled to
make under UNCLOS. By so fixing the southern border of its territorial
sea, Honduras made in any case sure that all the cays, rocks and reefs in
the area were comprised within its territorial waters. One advantage of
the claimed delimitation was its relative simplicity.

   The final submissions of the Government of Honduras still reflected
the position that its territorial sea would not cross the 14° 59.8′ N paral-
lel. By accepting this, the Court would have avoided giving “a dispropor-
tionate effect . . . to an insignificant maritime feature”, as the Court
stated when attributing to Qit’at Jaradah a territorial sea of less than
12 nautical miles. This was done also when the delimitation affected on
the one hand Bahrain’s territorial sea and on the other Qatar’s exclusive
economic zone (Maritime Delimitation and Territorial Questions between
Qatar and Bahrain (Qatar v. Bahrain), Merits, Judgment, I.C.J. Reports
2001, pp. 104 and 109, para. 219). A similar approach was taken by the
Arbitral Tribunal in the Eritrea/Yemen case (United Nations, Reports of
International Arbitral Awards (RIAA), Vol. XXII, p. 371, para. 162).



                                                  (Signed) Giorgio GAJA.




172

